LyoN, J.,
dissenting. I fully concur in the opinion that the moneys paid by the relator to the holder of the irregular and defective tax certificates were legally paid, and that the board of supervisors should have settled and adjusted his account upon the basis that the same were legal payments. I agree, also, that, if the relator had the right of appeal to the circuit court from the determination of the board, he cannot have a mandamus to compel the board to reverse its action in that behalf.
But I dissent from the proposition that the relator had the right of appeal from the determination of the board of supervisors refusing to settle and adjust his accounts on that basis. If he had such right, it must necessarily have existed by virtue of some statute, and in my opinion the statute, which gives the right of appeal from the decisions of the board in certain cases, does not extend to cases like the one under consideration. Rev. Stats., chap. 18, sec. 40.
*87Section 2.7 of the same chapter gives the hoard of supervi1 sors power “ to examine and settle all accounts of the receipts and expenses of the county; and to examine, settle and allow accounts chargeable against such county, and, when so settled, they may issue county orders therefor, as provided by law.”
I understand that this provision refers to two separate and distinct classes of accounts, to-wit: 1st. Accounts of the receipts and expenses of the county ; that is, the accounts of the treasurer or any other officer or person, who has received or disbursed the funds of the county, in respect thereto. These are to be examined and settled, and, when settled, the transaction is at an end. 2d. Accounts chargeable against the' county, which are the claims of individual creditors of the county, These are to be not only examined and settled, but in addition thereto are to be allowed or disallowed, and if allowed, county orders are to be issued therefor.
The distinction between these two classes of accounts runs through the statute. For example, the provision contained in section 87, requiring certain accounts to be verified by affidavit, evidently relates to the second class alone. It will not be claimed, I apprehend, that the board could lawfully refuse to settle with the treasurer merely because he had failed to verify his account by affidavit. Section 128 requires the production of books and vouchers with the treasurer’s account of county funds received and disbursed by him, and not an affidavit. This will serve as an example of the distinction which the law makes between these two classes of accounts.
If such distinction does, in fact, exist — if the duty and power “ to examine and settle the accounts of the receipts and expenses of the county,” isnot identical with the duty and power “to examine, settle and allow accounts chargeable against such county,” but is a separate and distinct duty and power, to be exercised in accordance with provisions of law specially and peculiarly applicable thereto' — then it seems to me perfectly clear that the right of appeal from the decision of the board is *88confined by tbe statute to tbe latter class of accounts, and has no application whatever to accounts “ of tbe receipts and expenses of tbe county.” For sucb right of appeal is only given “when any claim of any person against a county shall be disallowed, in whole or in part, by tbe board of supervisors,” and is not given in a case like tbe present, where tbe board bas refused to settle, upon a just and legal basis, tbe account of a disbursing officer of tbe county, in respect to tbe county funds disbursed by him according to law.
But, an elaborate argument of tbe question will serve no useful purpose, and I content myself with this brief statement of tbe grounds upon which I dissent from tbe opinion of my brethren on tbe point under consideration.
It would follow from these views that a writ of mandamus, to compel tbe board to settle and adjust tbe account of tbe relator, on tbe basis that tbe county funds paid by him to tbe holders of tbe defective tax certificates, were legally paid, and that tbe county was bound by sucb payments, should have been awarded. . I am of tbe opinion, therefore, that tbe order of tbe circuit court refusing to award tbe writ should be reversed.
By the Court — Tbe order is affirmed.